DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.
Claims 1-11, 13-14 and 16-22 are pending, and claims 6, 8, 14, 18 and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-11, 13-14, 16-17, 19 and 21-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent.  In this instance, the preamble recites the subcombination of a “cooling mount,” whereas the body of the claim recites the combination of an “equipment cabinet” with the “cooling mount.”
Regarding claim 16, the recitation “the cooling mount connects to the equipment cabinet at a surface of the equipment cabinet selected from the group consisting of: the cabinet floor, the cabinet ceiling, and the cabinet wall” is indefinite, since the chassis of the cooling mount defines a “top [and] bottom.”  The descriptive name of the structure changes depending on the orientation of the surface connection to the equipment cabinet.  For example, the “top” is located on the “bottom” when the cooling mount is connected to the cabinet ceiling.
Regarding claim 19, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent.  In this instance, the preamble recites the subcombination of a “cooling mount,” whereas the body of the claim recites the combination of an “equipment cabinet” with the “cooling mount.”
Additionally, the recitation “the cooling mount replaces a side panel of the electronic assembly” in lines 14-15 renders the claim indefinite, since the structure of the electronic assembly has no been defined as having a side panel.
Regarding claim 22, the recitation “the cooling mount connects to the equipment cabinet at a surface of the equipment cabinet selected from the group consisting of: the cabinet floor, the cabinet ceiling, and the cabinet wall” is indefinite, since the chassis of the cooling mount defines a “top [and] bottom.”  The descriptive name of the structure changes depending on the orientation of the surface connection to the equipment cabinet.  For example, the “top” is located on the “bottom” when the cooling mount is connected to the cabinet ceiling.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 16 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheibler (5,210,680).
Figure 1 (annotated, below) discloses a cooling mount comprising: 
a chassis 7 defining a top, bottom (opposite to the top, not shown), front 8, back (opposite to the front 8, not shown), two sides, a height (between the top and bottom), width (between the sides), depth (between the front 8 and back), and an interior region (shaded); 


    PNG
    media_image1.png
    509
    963
    media_image1.png
    Greyscale


one air inlet port, which is on the front 8; and 
one cooling fan 12, which is in the interior region; 
wherein: the front 8, back, and two sides define a perimeter; 
the width is greater than the height; 
the depth is greater than the height; 
the one cooling fan 12 draws external air 22 through the one air inlet port into the interior region and to discharge air from the interior region out through the top toward an electronic assembly 3; 
the cooling mount matably attaches to the electronic assembly 3 (via the equipment cabinet 1), wherein the cooling mount forms a side access panel (bottom) of the electronic assembly; 
the cooling mount connects to the electronic assembly 3 at the top of the chassis; and 
the cooling mount connects to an equipment cabinet 1 at the bottom of the chassis.
Regarding claim 16, as best understood, Figure 1 discloses the equipment cabinet 1 defining a cabinet floor; and the cooling mount connects (i.e. slidable) to the equipment cabinet 1 at a surface of the cabinet floor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) in view of Bruges (4,126,269).
Scheibler discloses all the claimed limitations except one air filter disposed on the one air inlet port; wherein: the one air filter is configured to filter particulate matter, thereby preventing the particulate matter from being drawn into the interior region.
	Bruges (Figures 1-2) discloses a cooling mount comprising: 
a chassis defining a top 25, bottom, front 23, back, two sides, a height, width, depth, and an interior region; 
one air inlet port (arrow in Figure 2); 
one cooling fan V1, which is disposed in the interior region, wherein the cooling mount is configured to be matably (i.e. slidable) to an electronic assembly; and
one air filter 31 disposed on the one air inlet port; wherein: the one air filter 31 is configured to filter particulate matter, thereby preventing the particulate matter from being drawn into the interior region for the purpose of providing optimal performance of the cooling fan V1.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Scheibler one air filter disposed on the one air inlet port for the purpose of providing optimal performance of the cooling fan as recognized by Bruges.
Regarding claim 3, in the Office Action dated October 4, 2021, the Examiner took Official Notice that HEPA filters are well known in the e HVAC art.  Applicant has failed to traverse the(se) statement(s).  As such, and in accordance with MPEP §2144.03, the statements are now considered admitted prior art. 

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) in view of Richason et al. (2009/0236492).
The device of Scheibler lacks a plurality of mounting devices on the perimeter to secure the cooling mount to the equipment cabinet 1.
	Richason et al. (Figures 5-7) disclose an electronic assembly (paragraph 1) comprising: 
a chassis 200 defining a top, bottom, front, back, two sides, a height, width, depth, and an interior region; 
wherein: the front, back, and two sides define a perimeter; 
the chassis 200 matably attached to the electronic assembly (via rack 300); and
a plurality of mounting devices 100 on the perimeter to secure the chassis 200 to the rack 300 within an equipment cabinet for the purpose of facilitating installation.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Scheibler a plurality of mounting devices disposed on the perimeter for the purpose of facilitating installation as recognized by Richason et al..
	Regarding claim 5, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to employ dagger mounts 40 as taught by Richason et al. on the chassis 7 of Scheibler, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) in view of Sachs et al. (5,562,410).
	The device of Scheibler lacks the chassis comprising aluminum.
	Sachs et al. discloses a cooling mount 10 comprising: 
a chassis 12; 
one cooling fan 12 mounted thereon, wherein the cooling mount 10 matably attaches (i.e. slidable) to an electronic assembly 40 (Figure 3); and
wherein the chassis 12 comprises aluminum for the purpose of ease of manufacture.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Scheibler the chassis comprises aluminum for the purpose of ease of manufacture as recognized by Sachs et al..
Regarding claim 9, Figure 1B, 1C and 3 of Sachs et al. discloses a connector port 32 configured to accommodate an electrical connection to the electronic assembly 40.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) in view of Ong (9,874,414).
	The device of Scheibler lacks the one cooling fan 12 is configured to be controllable in response to a temperature.
	Ong discloses a cooling mount comprising: 
a chassis 212 defining a top (Figure 1C), bottom (opposite the top), front (Figure 1B and bottom in Figure 1C), back (top in Figure 1C), two sides (left and right in Figure 1C), a height, width, depth, and an interior region; 
inherently one air inlet port; 
one cooling fan 242, which is disposed in the interior region, wherein the cooling mount is configured to be matably attached to an electronic assembly;
wherein the one cooling fan 242 is configured to be controllable in response to a temperature (via controller 230 and sensor 220)  for the purpose of providing optimal cooling performance.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Scheibler the one cooling fan is configured to be controllable in response to a temperature for the purpose of providing optimal cooling performance as recognized by Ong.
	Regarding claim 11, Ong (column 4, lines 54-59) discloses the controller 230 is configured to provide an indication of a flow rate of the discharge air from the interior region.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) in view of Giraldo et al. (6,616,525).
The device of Scheibler lacks one cooling fan port, which is located on the top; wherein the cooling fan 12 is disposed in the one cooling fan port, and a first side of the cooling fan 12 is flush with the top of the chassis 7.  Note Figure 1 of Scheibler discloses the fan 12 is located on top.
	Giraldo et al. (Figures 1-2) discloses a cooling mount comprising: 
a chassis 101 defining a top, bottom, front, back, two sides, a height, width, depth, and an interior region; 
one cooling fan 102, which is disposed in the interior region; and
one cooling fan port 104, wherein the cooling fan 102 is disposed therein for the purpose of ease of maintenance and assembly.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Scheibler one cooling fan port receiving the cooling fan for the purpose of ease of maintenance and assembly as recognized by Giraldo et al..  Further, it would have been obvious to position a first side of the cooling fan is flush with the top of the chassis 101 for the purpose of aesthetics, optimizing space requirements and/or minimizing damage when transporting or installing the cooling mount relative to an equipment cabinet.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) in view of Chen et al. (9,933,823).
The device of Scheibler (Figure 1) discloses the equipment cabinet 1 defining a cabinet floor, but does not disclose a sliding equipment tray attached to the cabinet floor, thereby allowing the equipment tray to slide relative to the cabinet floor; and the cooling mount is matably attached to the equipment tray.
	Chen et al. discloses an equipment cabinet 100 comprising: 
	a cooling mount having a chassis 800 including one cooling fan 1104, which is disposed in an interior region, wherein the cooling mount is matably attached to an electronic assembly 1102 (Figure 11);
a sliding equipment tray 900 via support 504 attached to the cabinet floor 102 via support 204 (Figures 5 and 9), thereby allowing the equipment tray 900 to slide relative to the equipment cabinet 100 for the purpose of ease of maintenance and assembly.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Scheibler an equipment tray slideably attached to the cabinet floor for the purpose of ease of maintenance and assembly as recognized by Chen et al..

	Claim(s) 19 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) in view of Richason et al. (2009/0236492) as applied to claim(s) 4-5 above, and further in view of Giraldo et al. (6,616,525), as applied to claim 13 above.  Claim 19 essentially recites the limitations of claims 1, 4 and 13.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) in view of North et al. (11,092,986).
The device of Scheibler lacks the perimeter of the chassis is greater than the electronic assembly perimeter.
North et al. (Figures 1A-D) discloses a cooling mount 100 comprising: 
a chassis defining a top 111, bottom (opposite to the top, not shown), front, back (opposite to the front in Figure 1B), two sides, a height (between the top 111 and bottom), width (between the sides), depth (between the front and back), and an interior region (Figure 1D); 
wherein the cooling mount 100 is configured to be matably attached (column 4, lines 5-12) to an electronic assembly 190; 
wherein the cooling mount 100 is configured to support the electronic assembly 190 (Figure 1C); and
wherein the electronic assembly 190 (Figure 1C) defines an assembly top, an assembly front, and assembly back, and two assembly sides, the assembly front, assembly back, and two assembly sides defining an electronic assembly perimeter; and
	wherein the perimeter of the chassis 100 is greater than the electronic assembly perimeter for the purpose of providing adequate cooling air flow.  Note North et al. (column 13, lines 23-29) discloses the electronic assembly 190 may be a rack server, i.e. computer mounted within a cabinet.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Scheibler the perimeter of the chassis is greater than the electronic assembly perimeter for the purpose of providing adequate cooling air flow as recognized by North et al..
	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) in view of Richason et al. (2009/0236492) and Giraldo et al. (6,616,525), as applied to claim 19 above, and further in view of North et al. (11,092,986), as applied to claim 21 above.  Claim 22 essentially recites the limitations of claims 16 and 21.

Response to Arguments
The previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the claim amendments.
The anticipatory rejections in view of North et al. (11,092,986) are withdrawn in view of the claim amendments.
Applicant's arguments have been fully considered but they are not persuasive.
Contrary to Counsels remarks (pages 9-10), claim 1 does not recite “the cooling mount replaces a side panel of the electronic assembly.”  However, claim 19 does recite this limitation.  Giving the claims the broadest reasonable interpretation in light of the specification, the device of Scheibler meets the instant invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763